           Case 1:16-cv-08776-VSB Document 67 Filed 05/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                        5/29/2020
CELVIN LISANDRO PEREZ RAMOS, et al. :
                                                          :
                                        Plaintiffs,       :
                                                          :        16-CV-8776 (VSB)
                      - against -                         :
                                                          :              ORDER
                                                          :
BDJVEGAN1, INC., et al.                                   :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On May 28, 2020 the parties in this action represented that discovery is complete and the

parties do not anticipate further motion practice. (Doc. 58.) The parties further requested a

schedule for pre-trial filings and trial. (Id.) Accordingly, it is hereby:

        ORDERED that, pursuant to Rule 6 of my Individual Rules & Practices in Civil Cases, a

joint pretrial order and motions in limine are due on or before September 17, 2020. Oppositions

to motions in limine, as well as proposed voir dire questions, proposed verdict sheets, and

proposed jury instructions are due on or before October 10, 2020. Two courtesy copies of all

documents shall be submitted to Chambers, and Microsoft Word versions of the proposed voir

dire questions and jury instructions must also be submitted by email to

broderickNYSDChambers@nysd.uscourts.gov.

        IT IS FURTHER ORDERED that, no later than September 17, 2020, the parties shall file

a joint letter updating the court with proposed trial dates.
        Case 1:16-cv-08776-VSB Document 67 Filed 05/29/20 Page 2 of 2



SO ORDERED.

Dated: May 29, 2020
       New York, New York

                                          ______________________
                                          Vernon S. Broderick
                                          United States District Judge




                                      2
